Citation Nr: 0010509	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 through August 
1946 and from February 1951 to April 1952.  His decorations 
and awards include a Purple Heart, Air Medal with one Oak 
Leaf cluster and European African Middle Eastern Theater 
Ribbon.  He served in the Air Offensive Europe, and was a 
prisoner of war (POW) of the German Government from February 
1944 through May 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a September 1998 
rating decision of the Montgomery, Alabama, regional office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Medical evidence demonstrates the veteran's service- 
connected PTSD is presently manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships. The disability results in less than 
severe or total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected PTSD is inadequate to reflect its current 
level of severity.

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in a September 1998 rating decision.  A 
30 percent evaluation was assigned for this disability, 
effective in February 1998.  The veteran submitted a notice 
of disagreement with the 30 percent evaluation, which 
initiated the current appeal. 

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  This formula states that a 30 percent rating 
percent evaluation is warranted for the following symptoms: 
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

The evidence includes service medical records, which reveal 
that the veteran injured his wrist and fractured a bone in 
his left ankle in the parachute jump in which he was captured 
and his injuries treated in Brussels in February 1944.  The 
service medical records reveal that around May 1945, he was 
freed from German custody.  

Findings from the February 1998 VA examination for PTSD 
included a history of his plane having been shot down over 
Germany, which he thought occurred in February 1943.  He 
recalled landing on a building, injuring his feet, so that he 
could not stand up to escape, and was captured by the 
Germans.  He recalled being subjected to interrogations and 
various abuses and indignities while in captivity.  He gave a 
history of discharge from active service in 1946 as a First 
Lieutenant and was recalled to active duty in the Korean 
Conflict between 1951 and 1953.  He was discharged as a 
Captain.

His social history revealed that he married in November 1946 
to his former sweetheart, with whom he was still married.  
Both the veteran and his wife recalled severe nightmares the 
first ten years, at least once a night.  These nightmares 
were described by the wife as causing him to talk about 
freezing at night.  His wife had to wake him from them.  He 
did not work for the first 90 days after his discharge from 
the military, then started working for his father's 
construction business, doing mostly paperwork away from 
people because they made him nervous.  A history of his 
continuing to be nervous was given and he began receiving 
medication, including Valium in the 1950's, Prozac about 15 
years ago and was switched to Zoloft about 5 years ago.  

He was described as avoidant of noises and by being a 
workaholic, avoiding bothersome memories of the war.  A 
history was given of a surgery for a subdural hematoma in 
January 1996, following a minor head injury.  His PTSD 
symptoms were described as having become more pronounced 
since that surgery.  On the interview, he clearly avoided 
giving his story of events in the Second World War, and would 
always slip into giving objective historical data rather than 
his own story and certainly minimized his problems with 
anxiety.  

His wife was contacted and gave reliable history of his 
functioning.  She claimed that the veteran has never been 
able to relate to her as closely as he did before the war and 
when he came home, he remained far more detached and 
significantly more private.  She described that while he 
certainly loved their only daughter, he was never able to 
adjust to her as a child and adolescent and that he exploded 
very easily at her.  She said that he presently loves his 
grandchild but is unable to tolerate her friends.  She 
described his nightmares as happening about once a month.  
She noted that the veteran had never been able to attend 
football games and had problems going into a crowded church.  
She indicated that he was never able to tolerate more than 
two visitors to the house and even with limited guests, would 
often have to leave during dinner.  The main complaint the 
veteran had according to his wife was that he was unable to 
return to college secondary to anxiety because he was unable 
to face the crowd of the classroom.  She also claimed that 
whenever he gets nervous, he itches and scratches.

On mental status examination, the veteran's intelligence was 
assessed as clearly above average.  He minimized his problems 
and was said to deal with his significant anxiety by avoiding 
the painful subject of World War II.  His arousal during some 
recollection was visible.  He was described as suffering from 
intrusive memories of Second World War events and was 
described as continuously tense.  His sleep tended to be 
superficial and easily disrupted.  He has been unable to form 
close, loving relationships since the Second World War and 
was noted to be unable to finish his education because of his 
anxiety.  His memory was within normal limits and social 
judgment was within normal limits.  There were no signs of 
psychosis.  The diagnosis rendered was PTSD, chronic, which 
handicapped the veteran occupationally, in that he has 
achieved good living standards in construction jobs, but was 
never able to finish college.  Socially, he was impaired in 
that he lived a rather avoidant life.  The diagnosis of PTSD 
was noted as meeting both the DSM-IV and DSM-III criteria.  

Also of record is a POW protocol examination of March 1998.  
He was noted to dress appropriately.  He described taking 2 
Zoloft's per day for "nerves."  He described his behavior 
as "hyper" and said that he is easily angered and "flies 
off the handle."  He described difficulty concentrating.  
Habits included cigars and the occasional social drink.  
Regarding family adjustment, he was noted to get together 
yearly for a reunion with his siblings.  He was married since 
1946, with a daughter and a teenaged grandson.  Regarding 
community adjustment, he was said not to enjoy socializing 
because of "nerves."  He did not participate in community 
activities, apart from attending church services and POW 
monthly meetings.  Crowds bothered him.  He was said to enjoy 
golfing.  Regarding Industrial/Economic adjustment, upon 
return home from the war he attempted to return to school, 
but couldn't concentrate.  He later went to work for his 
father in construction and became an independent contractor 
building houses on speculation.  He continued with this until 
he retired.  At present, he was fully retired.  
 
Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with his service connected PTSD, warrant an 
increased evaluation of 50 percent but no higher.  The 
symptoms are productive of occupational and social impairment 
due to such symptoms, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This is, in the view of the Board, a 
close case between a rating of 30 or 50 percent, but where 
the disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  The veteran's symptoms, which he 
was noted in the February 1998 examination to downplay the 
severity of, were shown to result in difficulty maintaining 
effective work and social relationships.  While the veteran 
was occupationally successful in construction, his aversion 
to crowds rendered him unable to further his career by 
attending college, which he would have likely been 
intellectually capable of doing, according to the examiner's 
assessment of his intelligence as "clearly above average."  
His symptoms are also shown to have caused him great 
difficulties in social settings, according to his wife, to 
the extent that he can barely tolerate visitors.  His family 
relationships were also burdened by his tendency to be easily 
angered and his difficulty in forming close, loving 
relationships.  These manifestations warrant a 50 percent 
disability rating under the General Rating Formula.

However, the Board concludes that do not reveal the symptoms 
to include those such as obsessional rituals, illogical 
speech, nearly continuous panic attacks, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships so as to warrant a 70 
percent rating.  To the contrary, the findings of the PTSD 
and POW examinations revealed the veteran to present himself 
well in appearance, his memory and judgment were within 
normal limits and he had no signs of psychosis.  The Board 
finds, based upon the entire record, that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating. See 38 C.F.R. § 4.7.

In addition, the Board notes there is no medical evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  
Therefore, the Board finds a 100 percent disability rating 
under the new criteria is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In 


this case, the Board finds no provision upon which to assign 
a higher rating above 50 percent.


ORDER

Entitlement to a 50 percent disability rating, but no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


